I dissent because it is clear, construing the facts most favorably to plaintiff, that he fell on a natural accumulation of ice. The fall occurred early the next morning after about one-half inch of ice had formed over the entire surrounding area causing a condition which plaintiff acknowledged to be extremely dangerous. He fell in a parking area where the only way that oil or grease could be on the ice would be for it to have dripped from an automobile that morning. That is the only reasonable inference from the evidence. Defendants had no duty to clean the icy surface outside the building in the parking lot and there was no possible basis for liability. Plaintiff offers no evidence to *Page 318 
refute the only reasonable inferences mentioned above and can present no proof that defendants had either actual or constructive knowledge of a hazard that they had a duty to alleviate nor can plaintiff present any evidence that the hazard occurred as a result of defendants' actions. It is an exercise in futility to reverse and to remand the case to the trial court.